DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20160153870 A1
Cox
US 20040177672 A1
Schmitt et al. hereinafter Schmitt
US 6289714 B1
Tartre
US 7963082 B1
Bauer


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-18, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over COX in view of Schmitt.
With respect to claim 1, Cox discloses an installation device (installation and/or extraction the tool 100) for receiving and installing an adaptor body (adaptor body 15) for sampling soil gas under a slab (Abstract…a system for sampling sub-slab soil gas), the slab (200) having a thickness defined by a top and a bottom thereof (Fig-4), the installation device comprising: 
a cylindrical body (tubular outer body 120 and tube 80); and 
an internal cavity extending longitudinally through the cylindrical body from the first end of the cylindrical body to the second end of the cylindrical body (Fig-5a illustrates an internal cavity that axially passes through the length of  tubular outer body 120 and flexible tubing body 80), the internal cavity having a first portion (120) and a second portion (Fig-3a, inner cavity 82 of body 80), the first portion having a first diameter located at the first end of the cylindrical body, the second portion having a second diameter that is less than the first diameter (As shown in in Fig-5a and 5b second portion 80 having a second diameter less than the first diameter of first portion 120), wherein the internal cavity of the cylindrical body is configured to receive the adaptor body (As illustrated in Fig-5a-5b the adapter body 15 secured within 120 and body 80).
COX discloses the claimed invention except for a cylindrical body having a length greater than the thickness of the slab, a first end configured to be placed adjacent the top of the slab, and a second end configured to be placed below the bottom of the slab.  
Schmitt directed to a system, method and apparatus for monitoring subsurface levels of chemicals of concern discloses a cylindrical body (soil probe 20) having a length greater than the thickness of the slab (as illustrated in at least Fig. 4 soil probe 40 having a length greater than the thickness of the slab 160), a first end configured to be placed adjacent the top of the slab (mounting plate 32 is placed adjacent to the top of the slab 160 as illustrated in Fig. 4), and a second end configured to be placed below the bottom of the slab (threaded neck 44 of the monitoring port 30 placed below slab 160 as illustrated at least in Fig. 4; Fig3, 3A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of COX with the teachings of  Schmitt  so that COX adapter body (15) will be placed within a cylindrical body (20) as illustrated in Schmitt’s invention in order to measure sub-slab soil gas, providing a leak-resistant device that allows for prompt installation and removal of the adapter body that saves time and money, and to enhance the device to be used with different VOC measuring devices. 
With respect to claim 2, Cox and Schmitt disclose the installation device of claim 1 above. Cox further discloses a cap configured to seal the first end of the cylindrical body (¶[0056] discloses a covering 800 may be used to cover the hole created and to protect the adaptor body).  
With respect to claim 3, Cox and Schmitt disclose the installation device of claim 1 above. Cox is silent about the cap includes a flange and a projection, the flange having a diameter greater than an outer diameter of the first end of the cylindrical body, the projection having a diameter substantially the same as the first diameter of the first portion of the internal cavity, the projection configured to fit within the first portion of the internal cavity and seal the first end of the cylindrical body.
Schmitt further discloses the cap (monitoring port cap 80) includes a flange (second end 84) and a projection (80), the flange having a diameter greater than an outer diameter of the first end of the cylindrical body (as illustrated in Fig. 3, flange 84 having a diameter greater than an outer diameter of the first end of the cylindrical body 30), the projection having (80) a diameter substantially the same as the first diameter of the first portion of the internal cavity (internal diameter of 30), the projection configured to fit within the first portion of the internal cavity and seal the first end of the cylindrical body (¶[0034] discloses the monitoring port cap 80 preferably includes a plurality of o-rings 88 designed to create a substantially airtight seal between the monitoring port cap 80 and the interior of the locking aperture 38 of the monitoring port 30 when the monitoring port cap is interfaced within the monitoring port).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of COX with the teachings of Schmitt so that COX will have a cap as claimed in claim 3 in order to seal the cylindrical body for the predicable benefit of sealing the cylindrical body whenever the sampling adapter is removed to avoid contaminating the sampling process.            
With respect to claim 6, COX and Schmitt disclose the installation device of claim 1 above. COX further discloses the cylindrical body (Figs. 3-3A) includes a first external surface having a first diameter and a second external surface having a second diameter that is different than the first diameter (as shown in Fig-5b the cylindrical body 120 includes a first external surface having a first diameter and a second external surface 80 having a second diameter that is different than the first diameter).
With respect to claim 7, COX and Schmitt disclose the installation device of claim 1 above. COX is silent about the cylindrical body includes an external raised portion having a diameter greater than the diameters of flanking portions thereof.  
Schmitt discloses the cylindrical body includes an external raised portion (Figs. 3-3A, 30)having a diameter greater than the diameters of flanking portions thereof (threaded neck 44).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of COX with the teachings of  Schmitt  so that COX adapter body (15) will be placed within a cylindrical body (20) having a flanking portion as illustrated in Schmitt’s invention in order to measure sub-slab soil gas, providing a leak-resistant device that allows for prompt installation and removal of the adapter body that saves time and money, and to enhance the device to be used with different VOC measuring devices.
With respect to claim 8, COX and Schmitt disclose the installation device of claim 1 above. COX is silent about the cylindrical body includes an external recessed portion having a diameter less than the diameters of flanking portions thereof.  
Schmitt further discloses the cylindrical body (Figs. 3-3A) includes an external recessed portion ( extension tube 46) having a diameter less than the diameters of flanking portions thereof (threaded neck 44).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of COX with the teachings of  Schmitt  so that COX adapter body (15) will be placed within a cylindrical body (20) having external recessed portion as illustrated in Schmitt’s invention in order to measure sub-slab soil gas, providing a leak-resistant device that allows for prompt installation and removal of the adapter body that saves time and money, and to enhance the device to be used with different VOC measuring devices.
With respect to claim 9, COX and Schmitt disclose the installation device of Claim 1 above. COX further discloses a rod having a length greater than the cylindrical body (as illustrated at least in Figs. 2a and 3a, barbed portion 20 of the adapter body 15 has a length greater than the cylindrical body 80), the rod configured to be disposed through the internal cavity of the cylindrical body (barbed portion 20 is disposed through the internal cavity of the cylindrical body as illustrated in Fig-5a).  
With respect to claim 10, COX and Schmitt disclose the installation device of Claim 9 above. COX further discloses the rod is threaded (¶[0080] discloses the adaptor body 500 also has a male threaded collar 515 separating the first barbed portion 505 and the second barbed portion 510).
With respect to claim 11, COX and Schmitt disclose the installation device of claim 1 above. COX further discloses an adaptor body having a length, a proximal end, and a distal end (Fig-2a), the adaptor body including:
a first barbed portion (first barbed portion 505) disposed at the proximal end of the adaptor body (15); a second barbed portion (second barbed portion 510) disposed at the distal end of the adaptor body (Fig-7); 
a collar portion (collar portion 50) disposed between the first barbed portion (first barbed portion 505) and the second barbed portion (second barbed portion 510); and an internal cavity having an interior surface and passing through the length of the adaptor body (Fig-5a illustrates an internal cavity that axially passes through the length of  outer body 120 and flexible tubing body 80).  
With respect to claim 12, COX and Schmitt disclose the installation device of claim 11 above. COX further discloses the adaptor body (Fig-5b, 15) is disposed within the installation device (100).  
With respect to claim 13, COX and Schmitt disclose the installation device of claim 12 above. COX further discloses the first barbed portion of the adaptor body (first barbed end 505) is located within the first portion of the internal cavity of the installation device (Fig-5b, 100) and the second barbed portion of the adaptor body (second barbed end 510) is located within the second portion of the internal cavity of the installation device (80).  
With respect to claim 14, COX and Schmitt disclose the installation device of Claim 13 above. COX further discloses a tubular body (collar portion 50) providing a seal between at least a portion of the second barbed portion of the adaptor body (second barbed end 510)  and the second portion of the internal cavity of the installation device (15).  
With respect to claim 15, COX and Schmitt disclose the installation device of claim 11 above. Cox further discloses the adaptor body (15) further comprises a coupling portion including an internal thread disposed on the interior surface and extending longitudinally thereon from the distal end of the adaptor body (¶[0103] discloses the coupling portion 984 is provided as an internal thread disposed on the interior surface 986 of the internal cavity 978. The internal thread extends longitudinally on the interior surface 986 from the second end of the length extension).  
With respect to claim 16, COX and Schmitt disclose the installation device of claim 15 above. COX further discloses an extension having a length and first and second ends (extension 972), the extension including: an internal cavity (internal cavity 978) extending longitudinally through the extension from the first end of the extension to an outlet at the second end of the extension (Fig-16c, 972); and an external thread (982) disposed at the first end adapted for complimentary threaded retention within the coupling portion of the adaptor body (15).  
With respect to claim 17, COX and Schmitt disclose an installation device according to Claim 1. COX further discloses a slab having a thickness defined by a top and a bottom thereof (200), the slab having installed therein, the first end of the cylindrical body placed adjacent the top of the slab (120) and the second end of the cylindrical body placed below the bottom of the slab (80).  
With respect to claim 18, COX and Schmitt disclose an installation device according to Claim 17. COX further discloses the slab is concrete (¶[0075] discloses concrete slab 200).  
With respect to claim 20, COX and Schmitt disclose a method of installing an installation device according to Claim 1 above. COX further discloses the method comprising: 
placing a rod into a sub-slab base material (Fig-17, 902 and 1020), the rod having a length greater than the cylindrical body of the installation device (as illustrated in Fig-17, 902 and 1020 are longer than 80), the rod configured to be disposed through the internal cavity of the cylindrical body (Figs. 17-18); 
disposing the cylindrical body (80 and 120) of the installation device (100) about the rod (902 and 1020), the rod being disposed through the internal cavity of the cylindrical body (Fig-17), the second end of the cylindrical body disposed into the sub-slab base material (Fig-5a illustrates tubing body 80 disposed within slab 200); and  
45removing the rod from the sub-slab base material and the cylindrical body of the installation device (at least Fig-12 illustrates 902 and 1020 removed).  
With respect to claim 21, COX and Schmitt disclose the method of Claim 20 above. COX further discloses after removing the rod (902 and 1020) from the sub-slab base material (200) and the cylindrical body of the installation device (100), the method further comprises disposing an adaptor body (15) within the installation device (100), the adaptor body having a length, a proximal end, and a distal end (Fig-2a), the adaptor body including: 
a first barbed portion (first barbed portion 505) disposed at the proximal end of the adaptor body (15); a second barbed portion (first barbed portion 505) disposed at the distal end of the adaptor body (15); 
a collar portion (collar portion 50) disposed between the first barbed portion (first barbed portion 505) and the second barbed portion (second barbed portion 510); and 
an internal cavity having an interior surface and passing through the length of the adaptor body (Fig-5a illustrates an internal cavity that axially passes through the length of  outer body 120 and flexible tubing body 80).  
With respect to claim 23, COX and Schmitt disclose the method of claim 20 above. COX discloses prior to removing the rod (902 and 1020), the method further comprises: 
sealing the first end of the cylindrical body of the installation device with a cap (covering 800); and 
forming a slab (200) about the installation device (15), the first end of the cylindrical body of the installation device adjacent the top of the slab and the second end of the cylindrical body of the installation device below the bottom of the slab (Fig-5a discloses the first end of the cylindrical body (120) of the installation device (15) adjacent the top of the slab (200) and the second end of the cylindrical body (80) of the installation device (15) below the bottom of the slab(200)).  
With respect to claim 24, COX and Schmitt disclose the method of claim 20 above. COX further discloses prior to placing the rod into the sub-slab base material (200), the method further comprises: forming a bore through a slab to the sub-slab base material (¶[0068] discloses hole drilled or bored within the slab of concrete), the bore configured to accommodate the rod and cylindrical body of the installation device therethrough (Fig-17 illustrates the bore accommodating the rod (902 and 1020) and cylindrical body (80 and 120) of the installation device (15) therethrough).  
With respect to claim 25, Cox discloses a method of collecting a gas sample (Abstract…a system for sampling sub-slab soil gas) comprising: 
drawing a gas sample through an adaptor body from a sub-slab base material (¶[0017] discloses adapter body allow soil gas samples), the adaptor body disposed within an installation device (80 and 120), the installation device disposed within a slab (concrete slab 200), the slab having a thickness defined by a top and a bottom thereof (slab 200 has top and bottom side as shown at least in Fig-4), wherein: 
the installation device (100) includes: 
a cylindrical body (tubular outer body 120 and tube 80); and 
an internal cavity extending longitudinally through the cylindrical body from the first end of the cylindrical body to the second end of the cylindrical body (Fig-5a illustrates an internal cavity that axially passes through the length of  outer body 120 and flexible tubing body 80), the internal cavity having a first portion (120) and a second portion (Fig-3a, inner cavity 82), the first portion having a first diameter located at the first end of the cylindrical body, the second portion having a second diameter that is less than the first diameter (as shown in in Fig-5a and 5b second portion 80 having a second diameter less than the first diameter of first portion 120), wherein the internal cavity of the cylindrical body is configured to receive the adaptor body(as illustrated in Fig-5a-5b the adapter body 15 secured within 120 and body 80) ; and the adaptor body includes: 
a first barbed portion (first barbed end 505) disposed at the proximal end of the adaptor body (adaptor body 15); 
a second barbed portion (second barbed end 510) disposed at the distal end of the adaptor body (adaptor body 15); 
a collar portion (collar portion 50) disposed between the first barbed portion (first barbed end 505) and the second barbed portion (second barbed end 510); and 
an internal cavity (internal cavity 16) having an interior surface and passing through the length of the adaptor body (adapter body 15).
COX discloses the claimed invention except for a cylindrical body having a length greater than the thickness of the slab, a first end configured to be placed adjacent the top of the slab, and a second end configured to be placed below the bottom of the slab.  
Schmitt directed to a system, method and apparatus for monitoring subsurface levels of chemicals of concern discloses a cylindrical body (soil probe 20) having a length greater than the thickness of the slab (as illustrated in at least Fig. 4 soil probe 40 having a length greater than the thickness of the slab 160), a first end configured to be placed adjacent the top of the slab (mounting plate 32 is placed adjacent to the top of the slab 160 as illustrated in Fig. 4), and a second end configured to be placed below the bottom of the slab (threaded neck 44 of the monitoring port 30 placed below slab 160 as illustrated at least in Fig. 4; Fig3, 3A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of COX with the teachings of  Schmitt  so that COX adapter body (15) will be placed within a cylindrical body (20) as illustrated in Schmitt’s invention in order to measure sub-slab soil gas, providing a leak-resistant device that allows for prompt installation and removal of the adapter body that saves time and money, and to enhance the device to be used with different VOC measuring devices. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over COX and Schmitt as applied to claim 1 above, and further in view of Tartre.
With respect to claim 4, COX and Schmitt disclose the installation device of claim 1 above. COX as modified by Schmitt is silent about at least one conduit providing fluid communication between the second portion of the internal cavity and an exterior of the cylindrical body.
Tartre invention related to a method for testing soil contamination in situ discloses at least one conduit providing fluid communication between the second portion of the internal cavity and an exterior of the cylindrical body (col. 4 lines 31-35 discloses the lower end portion 26b of inner tube 26 being provided with a number of peripherally disposed radial bores 28).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of COX as modified by Schmitt with the teachings of Tartre so that COX cylindrical body will have at least one conduit providing fluid communication between the internal cavity and an exterior of the cylindrical body for the predictable benefit ejecting unwanted fluid admixed with the sample during sample collection.  
With respect to claim 5, COX, Schmitt and Tartre disclose the installation device of Claim 4 above. Tartre further discloses the at least one conduit (through holes 28) is proximate the second end of the cylindrical body (lower end portion 26b).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of COX as modified by Schmitt with the teachings of Tartre so that COX cylindrical body will have at least one conduit proximate the second end of the cylindrical body for the predictable benefit ejecting unwanted fluid admixed with the sample during sample collection.  
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over COX and Schmitt as applied to claims 17 and 20 above, and further in view of Bauer.
With respect to claim 19, COX and Schmitt disclose the slab of Claim 17 above. COX as modified by Schmitt is silent about a vapor intrusion barrier adjacent the bottom of the slab.  
Bauer directed to concrete vapor barrier integrity system and method discloses a vapor intrusion barrier (vapor barrier patch 15) adjacent the bottom of the slab (Fig. 2B illustrates the subgrade 35 is covered by a vapor barrier 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of COX as modified by Schmitt with the teachings of Bauer so that COX invention will have vapor barrier placed on top of concrete slab in order to prevent moisture flowing into the subsoil level for the predicable benefit preventing contaminating the sampling process.  
With respect to claim 22, COX and Schmitt disclose the method of claim 20 above. COX as modified by Schmitt is silent about piercing a vapor intrusion barrier located at a top of the sub-slab base material using the rod; and marrying the vapor intrusion barrier to the cylindrical body of the installation device.
Bauer directed to concrete vapor barrier integrity system and method discloses piercing a vapor intrusion barrier (vapor barrier patch 15) located at a top of the sub-slab base material (subgrade 35) using the rod (support element 25); and marrying the vapor intrusion barrier to the cylindrical body of the installation device (col. 7 lines 21-23 discloses the device includes a substantially planar vapor barrier patch 15 having a resealable aperture 20 for receiving a removable support 25).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of COX as modified by Schmitt with the teachings of Bauer so that COX invention will have vapor barrier placed on top of concrete slab in order to prevent moisture flowing into the subsoil level for the predicable benefit of preventing contamination of the sampling process.  

Response to Arguments
Applicant's arguments filed 03/21/2020 with respect to the rejections of claims have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that “..The Cox reference is missing the fact that cylindrical body has a length greater than the thickness of the slab and Schmitt does not cure that. Accordingly, the Cox and Schmitt reference do not teach, suggest, or disclose all the limitations of Claim 1.”
In response, the examiner would like to point out that the COX reference which is applicant own invention that qualifies as a basis for rejection under 102(a)(1) describes the same invention except for the cylindrical body of the installation device having a length greater than the thickness of the slab, a first end of  the cylindrical body configured to be placed adjacent the top of the slab, and a second end of the cylindrical body configured to be placed below the bottom of the slab.  


    PNG
    media_image1.png
    817
    1651
    media_image1.png
    Greyscale


Since the difference between the Cox reference and the instant invention is the length of the cylindrical body and the second end of the cylindrical body is configured to be placed below the bottom of the slab, the examiner brought the secondary reference, from the same area of invention, to teach the missing limitations. The secondary reference, Schmitt, discloses soil probe 20 inserted through a surface penetration 150 in a facility surface 160 (interpreted as the slab). As illustrated in Fig. 1, reproduced below, the probe 20 is installed past the facility 160 within the ground. Furthermore, Mounting plate 32 of probe 20 is larger in diameter than the tubular body of the probe in order to cover the surface opening of the surface penetration 150. 
The motivation to combine the two references is to use the mounting plates of Schmitt’s invention into Cox invention in order to cover the surface opening of the slab. Doing so, provide a leak-resistant device that allows for prompt installation and removal of the adapter body that saves time and money, and to enhance the device to be used with different VOC measuring devices. Accordingly, the rejection made to the claims is maintained.


    PNG
    media_image2.png
    809
    776
    media_image2.png
    Greyscale


Applicant’s arguments with respect to the drawing objection have been fully considered and are persuasive in light of amendment made to the drawings. Accordingly, the drawing objection is withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/            Examiner, Art Unit 2861                                                                                                                                                                                            
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861